Citation Nr: 0707378	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity and bilateral lower extremities, 
claimed as secondary to service-connected residuals of a 
gunshot wound, left shoulder, Muscle Group IV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The veteran had active service from September 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2003.  A transcript of that 
hearing has been associated with the claims folder.  

The veteran's appeal originally included the issues of 
entitlement to service connection for a cervical spine 
fracture and service connection for peripheral neuropathy.  
In a September 2006 rating decision, subsequent to a December 
2005 remand, the Appeals Management Center (AMC) granted 
service connection and assigned separate 20 percent ratings 
for a cervical spine fracture and cervical radiculopathy of 
the left upper extremity.  As such, the issue before the 
Board is as noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Failure 
of the Board to insure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The veteran's original claim sought service connection for 
peripheral neuropathy affecting the bilateral hands, legs, 
and feet.  Medical records contain subjective complaints of 
tingling and numbness in the bilateral hands, legs, and feet.  
The Board's December 2005 remand included instructions to 
obtain a VA neurological examination to determine whether the 
veteran is currently afflicted with peripheral neuropathy 
and, if so, whether it is related to service or due to or 
aggravated by the veteran's service-connected residuals of a 
gunshot wound to the left shoulder, Muscle Group IV.

A review of the April 2006 VA neurological examination 
reveals that the examiner did not answer the question 
concerning the nature and etiology of the veteran's claimed 
peripheral neuropathy as it relates to his right upper 
extremity and bilateral lower extremities.  Rather, the VA 
examiner focused his examination and analysis on the 
veteran's left upper extremity and did not offer a clear 
opinion as to the nature and etiology of the claimed 
disorders of the right upper extremity and bilateral lower 
extremities.  The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  A new examination is in 
order to consider all relevant medical evidence and answer 
the Board's earlier questions concerning the nature and 
etiology of the claimed neurological disorders present.  
Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA neurological 
examination.  The claims folder must be 
made available to each examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  

The examiner should determine the nature 
and etiology of any neurological condition 
of the right upper extremity or bilateral 
lower extremities present, to include 
peripheral neuropathy and cervical 
radiculopathy.  Based on findings from the 
physical examination and review of the 
claims folder, the examiner is asked to 
provide a medical opinion responding to 
the following questions: 

Is it at least as likely as not that any 
neurological disorder affecting the right 
upper extremity and/or bilateral lower 
extremities is the result of disease or 
injury incurred in or aggravated by 
service; or

Is it at least as likely as not that any 
neurological disorder affecting the right 
upper extremity and/or bilateral lower 
extremities is due to or aggravated by the 
service-connected residuals of a gunshot 
wound to the left shoulder, Muscle Group 
IV? 

2.  After ensuring that the above 
development has been properly completed, 
the RO should then readjudicate the issue 
on appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


